In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-597 CV

____________________


JONES OIL, INC., Appellant


V.


BAXTER OIL SERVICE, INC., Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-163419




MEMORANDUM OPINION (1)
	The appellant, Jones Oil, Inc., and the appellee, Baxter Oil Service, Inc., filed a
joint motion to dismiss this appeal with prejudice.  The parties allege they have settled all
disputes and agreed to dismiss this appeal.  The Court finds that the motion is voluntarily
made by the parties through their attorneys of record prior to any decision of this Court
and should be granted.  Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.	
 
									PER CURIAM

Opinion Delivered March 11, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.